Citation Nr: 1518167	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected pulmonary disease.

2.  Entitlement to service connection for a pulmonary disorder (other than pulmonary mycobacterium tuberculosis infection with apical scarring).  

3.  Entitlement to an initial compensable rating for the residuals of pulmonary mycobacterium tuberculosis infection with apical scarring.  


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Esq., Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In April 2011, the RO denied service connection for tinnitus.  The RO also determined that new and material evidence had not been submitted to reopen claims for a right knee disability and obstructive pulmonary disease with apical scarring from active pulmonary mycobacterium tuberculosis infection (claimed as tuberculosis). 

In November 2011, the Veteran noted disagreement with the denial of service connection for tuberculosis infection residuals and tinnitus.  He also noted disagreement with the denial of service connection for a left knee disability (although his prior representative made a notation indicating that the statement referred to the right knee).

In March 2013, the RO issued a statement of the case (SOC) which listed the issues as service connection for tinnitus and tuberculosis infection residuals; and whether new and material evidence had been received to reopen the claim for a right knee disability.  

In March 2013, the RO granted service connection for residuals of pulmonary mycobacterium tuberculosis infection with apical scarring and assigned a noncompensable rating.  The RO also denied service connection for a separate pulmonary disorder, including pneumonia, bronchitis, and emphysema. 

In the Appeal to Board of Veterans Appeals (VA Form 9), received in May 2013 the Veteran explained that he wanted service connection for a left knee disability and not the right knee.  He also continued his arguments regarding service connection for tinnitus and obstructive pulmonary disease. 

Later in May 2013, the Veteran noted disagreement with the noncompensable evaluation assigned to his tuberculin residuals and the denial of service connection for the variously diagnosed respiratory disorders.  An SOC that addressed these issues was issued in November 2013 and the VA-9 was received in January 2014.

As explained above, in the May 2013 substantive appeal the Veteran explained that he wanted service connection for a left knee disability and not the right knee.  As he did not perfect an appeal of the April 2011 denial of service connection for a right knee disorder and has indicated that he does not wish to pursue such a claim, the Board will not address that issue.  

Also noted, the Veteran repeatedly stated that he wants to file a claim for service connection for a left knee disability.   However, the issue regarding whether new and material evidence has been received to reopen a claim for service connection for a left knee disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The claims of entitlement to service connection for tinnitus and entitlement to an initial compensable rating for residuals of pulmonary mycobacterium tuberculosis infection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's obstructive pulmonary disease, including emphysema and bronchiectasis, is etiologically related to his in-service lung infection(s).


CONCLUSION OF LAW

The Veteran's obstructive pulmonary disease, including emphysema and bronchiectasis, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The determination as to whether these requirements for service connection are met, regardless of the theory of entitlement alleged, is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

During service, the Veteran was treated for a mycobacterium tuberculosis infection beginning in January 1978.  He has been awarded service connection for residuals of this disability.  Prior to the January 1978 infection, the Veteran was treated for bronchitis and/or pneumonia on several occasions during service.  An in-service chest x-ray in November 1976 also noted that the lung fields were hyperaerated indicating an element of COPD.  

During the pendency of the claim, the Veteran has been diagnosed as having obstructive pulmonary disease and/or emphysema and bronchiectasis.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).   In August 2014, Stephen McGowan, M.D. provided an opinion, with supporting rationale, that the Veteran's obstructive lung disease, including emphysema and anatomic bronchiectasis, was related to his in-service lung infection.  On the other hand, a VA examiner in April 2011 provided a medical opinion, also with supporting rationale, indicating that the Veteran's current respiratory condition was not related to his active service.  As the evidence is in equipoise, the Board resolves doubt in the Veteran's favor and finds that service connection is warranted for obstructive pulmonary disease and/or emphysema and bronchiectasis.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for obstructive pulmonary disease, including emphysema and bronchiectasis, is granted.


REMAND

In light of the Board's award of service connection for obstructive pulmonary disease, including emphysema and bronchiectasis, in addition to the already service-connected residuals of pulmonary mycobacterium tuberculosis infection with apical scarring, a new VA examination is required to determine the severity of the Veteran's pulmonary disorder.  In addition, his updated private and VA treatment records should be obtained, as set forth below.

With respect to the claim for service connection for tinnitus, the Veteran's attorney stated that the Veteran's tinnitus is secondary to treatment for his service-connected pulmonary disorder(s).  She referenced a medical journal in support of her contention.  See Argument and Evidence in Support of Appeal, dated August 18, 2014.  Accordingly, on remand a VA medical opinion should be obtained as to the theory of secondary service connection.  

The case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim for service connection for tinnitus as secondary to his service-connected pulmonary disorder(s).  See 38 C.F.R. § 3.310.  

2.  Make arrangements to obtain the Veteran's treatment records from David Geirlus, M.D., dated since October 2010.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2013 forward.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his obstructive pulmonary disease, including emphysema and bronchiectasis, and residuals of pulmonary mycobacterium tuberculosis infection with apical scarring.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any diagnostic testing or evaluation deemed necessary.  All pertinent findings must be reported and the appropriate DBQs should be filled out for this purpose, if possible.

5.  Schedule the Veteran for a VA ear, nose, and throat (ENT) examination.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  

The examiner must provide an opinion on the following:

(a)  Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's tinnitus was caused by his in-service noise exposure?

(b)  Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's tinnitus was either (i) caused by, or (ii) aggravated by his pulmonary disorders, to include any medication taken to treat his pulmonary disorders in the past or at present.  

In providing a response to (b), the examiner must acknowledge the Veteran's contention that he was treated with Rifampin, Ethambutol, Kanamycin, INH, and Streptomycin during service, and that known side effects of some these medications include tinnitus.  The examiner should also consider and discuss the medical literature cited in support of this contention by the Veteran's attorney (i.e., Umeki, S., Adverse Effects of Antitubercular Drugs . . ., JAPAN JOURNAL OF MEDICINE, May-June 1989 (3):  335-400; and Snavely, S., Hodges, G., The Neurotoxicity and Antibacterial Agents, ANNALS OF INTERNAL MEDICINE, 1 July 1984, Vol. 101(1), 92-104).  See Argument and Evidence in Support of Appeal, dated August 18, 2014.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.  

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


